Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 1 has been amended; claims 5-9 are withdrawn as non-elected claims; claims 1-4 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Matsuda et al (US-PG-pub 2013/0048161 A1, thereafter PG’161) in view of Ono et al ( US-PG-pub 2018/0100212 A1, thereafter PG’212) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 07/7/2022.
In view of the amendments in the instant claims and newly recorded reference(s), a new ground rejection is added as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al (US-PG-pub 2011/0146852 A1, corresponding to US 9,121,087 B2, thereafter PG’852) in view of Ono et al ( US-PG-pub 2018/0100212 A1, thereafter PG’212).
Regarding claims 1-2, PG’852 teaches a high strength steel sheet manufacturing by cold rolling (Title, Abstract, par.[0095], and examples of PG’852). The composition comparison between composition ranges and microstructure in the instant claims 1-2 and the composition and microstructure disclosed in steel example #E in table 1 and in Table 3 of PG’852 is listed in following table. All of the major composition ranges including Mn, Al, Mo, N, and Fe (example #E in table 1 of PG’852) and microstructure (example #13 in table 3 of PG’852) are within the claimed alloy composition ranges and microstructure ranges as recited in the instant claims. PG’852 further teaches adjusting C amount from 0.17-0.73 wt% (par.[0071] of PG’161), optional adding 0.05-2.0 wt% Ni (par.[0087] of PG’161); optional adding 0.01-0.1 wt% Ti (par.[0085] of PG’161); and optional adding 0.0003-0.005 wt% B (par.[0086] of PG’161) in the steel, which overlap the claimed C, Ni, Ti, and B as recited in the instant claim 1. Overlapping in the ranges of C, Ni, Ti and B create a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of C, Ni, Ti and B according the disclosures of PG’852 since PG’852 teaches the same utility throughout whole disclosing range. PG’852 does not specify adding 0.02-0.05 wt% Sb in the alloy. PG’212 teaches a cold-rolled steel sheet has a predetermined chemical composition; and a microstructure in which tempered martensite and bainite are contained in a total area ratio of 95-100% with respect to a whole volume of the microstructure (Abstract and claims of PG’212). All of the alloy composition ranges disclosed by PG’212 (claims 1 and 11, par.[0037]-[0091], and examples of PG’212) overlap the claimed alloy composition ranges. MPEP 2144 05 I. PG’212 specify optional adding 0.002-0.1 wt% Sb in the alloy in order to “suppresses oxidation and nitriding of the surface layer part of the steel sheet, and suppresses the consequent reduction of C and B. As the reduction of C and B is thus suppressed, the formation of ferrite is reduced in the surface layer part of the steel sheet, which fact contributes to improvement of strength and delayed fracture resistance.” (par.[0085]-[0086] of PG’212). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add proper amount of Sb in the steel as demonstrated by PG’212 in the steel sheet of PG’852 since both of PG’212 and PG’852 teach the same utility throughout whole disclosing range and PG’212 specify the proper amount of Sb can improve the properties of the steel sheet, for example: to improvement of strength and delayed fracture resistance (par.[0085]-[0086] of PG’212).
 
Element
From instant Claim 1 (in wt%) 
#U in table 1 of PG’852 (wt%)
Within range
(in wt%)
C
0.06-0.2
0.417
0.17-0.73
Overlapping
0.17-0.2
Si
0.3-2.5
1.99
1.99
Mn
1.5-3.0
2.02
2.02
Al
0.01-0.2
0.044
0.044
Ni
0.01-3.0
Optional 0.05-2.0
Overlapping
0.05-2.0
Mo
0.2 or less 
Trace amount
0-Trace amount
Ti
0.01-0.05
Optional 0.01-0.1
Overlapping
0.01-0.05
Sb
0.02-0.05
--
--
B
0.0005-0.003
Optional 0.0003-0.005
Overlapping 
0.0005-0.003
N
0.01 or less (not 0)
0.0029
0.0029
Fe
Balance + impurities
Balance + impurities
Balance + impurities

Microstructures (area%)
#13 in table 3 of PG’852 (area %)

B
50 or higher
56
56
TM
10 or more
21
21
FM
10 or less
30-21=9
9
Residual A
6-20
14
14

From instant Claim 2


TM/FM
>2
About 2.3
About 2.3

Regarding claims 3-4, PG’852 teaches alloying hot-dip galvanized process (par.[0019] and claim 8 of PG’852), which reads on the claimed limitations in the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-11 of copending application No. 15/308074, updated as 10,519,526 B2 in view of PG’852.  
Regarding instant claims 1-4, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-11 of copending application No. 15/308074, updated as 10,519,526 B2 teaches all of the essential alloy compositions and microstructures with composition ranges and microstructure ranges overlapping the claimed composition ranges as recited in the instant claims. MPEP 2144 05 I. Claims 1-11 of copending application No. 15/308074, updated as 10,519,526 B2 provides manufacturing process with same essential process steps (Refer to Fig.1B) as claimed in the instant invention for the same cold rolled steel sheet application as recited in the instant invention. Regarding the claimed phases in the instant claim 1, PG’852 teaches a high strength steel sheet manufacturing by cold rolling (Title, Abstract, par.[0095], and examples of PG’852) with all of the alloy composition are within or overlap the claimed alloy compositions (refer to the rejection under 103 above). PG’852 provides example including the same microstructures including B, TM, M, and Austenite (example #13 in table 3 of PG’852)) for the steel sheet s claimed in the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the phases in the steel as demonstrated by PG’852 in the alloy of claims 1-11 of copending application No. 15/308074, updated as 10,519,526 B2 in order to obtain the desired properties (Title, Abstract, and examples of PG’852). Thus, no patentable distinction was found in the instant claims compared with claims 1-11 of copending application No. 15/308074, updated as 10,519,526 B2 in view of PG’852.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-4 have been considered but they are moot in view of the new ground rejection as stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734